PER CURIAM.
This is the second appeal in this case. The first appeal was from a decree sustaining demurrers to the bill of complaint. Stratford v. Lattimer, 255 Ala. 201, 50 So. 2d 420. We there held that the demurrers were not well taken and, accordingly, reversed and remanded the case. The present appeal is from the final decree granting the relief prayed for. The questions now presented are the same as those presented and determined in the first appeal. The only difference is that on the first appeal the sufficiency of the allegations of the bill was being tested by demurrer, while in the instant appeal we have for consideration proof of the allegations. There is no conflict in the evidence, nor is there any question about the evidence being -ample to support the allegations. We see no need, therefore, of here making a repetitious recital of details of the case.
As is required of us, we have reviewed the case anew on this appeal without regard to the former decision. Code 1940, Tit. 13, § 28; Wilkey v. State ex rel. Smith, 244 Ala. 568, 579, 14 So.2d 536, 151 A.L.R. 765; Birmingham News Co. v. Birmingham Printing Co., 213 Ala. 256, 258, 104 So. 506. We do not find that there is any conflict between our present views as to the law of the case and the conclusions reached in the former opinion. Accordingly, for the purposes of this appeal, we expressly approve the rulings on the law and the conclusions reached in that opinion, Stratford v. Lattimer, supra.
The decree of the lower court is due to be, and is, affirmed.
Affirmed.
LIVINGSTON, C. J., and LAWSON, SIMPSON, STAKELY and MERRILL, JJ., concur.
GOODWYN, J., dissents.